Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action replaces the Notice of Allowance mailed 8 February 2022 in its entirety.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Brian Marstall on 25 January 2022.
The application has been amended as follows: 

Claim 19. (Currently amended) A pocket hole jig for locating pocket holes in a workpiece, the pocket hole jig comprising: a base including a front surface; a body coupled to the base, the body including a drill bit aperture extending linearly therethrough, the aperture angled obliquely relative to the base; and a fence pivotally coupled to the base, the fence including at least one contact surface for engaging an end of the workpiece, the fence being pivotable between a first position and a second position, the contact surface being coplanar with the front surface of the base with the fence in the second position, wherein the fence is biased toward at least one of the first position and the second position.

Claim 21. (Canceled) 

Terminal Disclaimer
The terminal disclaimer filed on 28 December 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent 10,357,831 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 5-9, 11-16, 18-20, and 22-24 are allowed for the reasons set forth in Applicant’s remarks, see pages 7-9, filed 6 December 2021, and in the office action mailed 10 September 2021.  Additionally, claim 19 is allowed for including the subject matter of claim 21 so as to overcome a potential 35 U.S.C. 102(a)(1) rejection based on EP 1595627 A2 to Degen, as described in the Interview Summary mailed 18 January 2022.  In a discussion with Mr. Marstall on 25 January 2022, it was determined that the patent to Degen could not be used to reject independent claims 5 and 12.  
Claims 5, 12, and 19 are the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC A. GATES whose telephone number is (571)272-5498. The examiner can normally be reached M-Th 9-6, Alt Fr 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on 571-272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC A. GATES/Primary Examiner, Art Unit 3722                                                                                                                                                                                                        10 February 2022